DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are currently pending and prosecuted.

Response to Arguments
Applicant’s arguments, see Remarks, filed 30 August 2021, with respect to Claims 1-18 have been fully considered and are persuasive.  The Objection of Claims 1-18 has been withdrawn. 
Applicant's arguments filed 30 August 2021 have been fully considered but they are not persuasive. Applicant alleges Yoshihara fails to teach the adhesive layer attaching the first resin layer to the second resin layer. However, Yoshihara, in [0278] and [0280], teaches “the polyvinyl alcohol adhesive was applied onto the both sides of the aforementioned polarizer (P).” The polarizer is located between the first protection film and second protection film. Thus, the polyvinyl alcohol adhesive bonds first protection film to the second protection film. 
It should be noted the claims, as currently presented, do not require a direct connection between the elements. Under the broadest reasonable interpretation, the adhesive layer only needs to attach the resin film layers to each other in order to read on the claims. As such, Applicant’s arguments are not considered persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al., US PG-Pub 2009/0257003.
Regarding Claim 1, Yoshihara teaches an optical film ([0001]) comprising at least: 
a first resin film (A) (first protection film 3); 
an adhesive layer (B) (polyvinyl alcohol adhesive; [0278], [0280]); and 
a second resin film (C) (second protection film 4) that are laminated in this order, 
wherein a tensile modulus EA of the first resin film (A) at 25°C, a tensile modulus EB of the adhesive layer (B) at 25°C, and a tensile modulus EC of the second resin film (C) at 25°C satisfy Expressions (1) to (5) ([0128], [0218], [0232], It would have been obvious to one having ordinary skill in the art at the time the invention was made to allow for the temperature to be dropped to 25°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.), 
a total thickness of the first resin film (A), the adhesive layer (B), and the second resin film (C) is greater than 100 μm (Adding the polarizer [0209], the first protective film [0221], and the second protective film [0230], causes the total thickness to be greater than 100 μm; [0033]), and the adhesive laver (B) bonds the first resin film (A) and the second resin film (C) to each other ([0278], [0280], each noting “the polyvinyl alcohol adhesive was applied onto the both sides of the aforementioned polarizer (P)” which is located between the first protection film and second protection film):
|EA – EB| ≤ 4.0 GPa 	Expression (1) 
|EC – EB| ≤ 4.0 GPa 	Expression (2) 
2.0 GPa ≤ EA 		Expression (3)  

2.0 GPa ≤ EC 		Expression (5).
Regarding Claim 2, Yoshihara teaches the optical film according to claim 1, wherein the tensile modulus EA and the tensile modulus EB satisfy Expression (1-2) ([0218], [0232]). 
|EA – EB| ≤ 2.0 GPa 	Expression (1-2)
Regarding Claim 3, Yoshihara teaches the optical film according to claim 1, wherein a thickness of the adhesive layer (B) is equal to or greater than 10 nm and equal to or smaller than 10 μm ([0132]).
Regarding Claim 4, Yoshihara teaches the optical film according to claim 1, wherein a retardation in an in-plane direction is smaller than 6,000 nm ([0038], [0175], [0185], [0229]).
Regarding Claim 5, Yoshihara teaches the optical film according to claim 1, wherein the first resin film (A) is a cellulose ester resin film ([0161]-[0166], specifically, [0165]).
Regarding Claim 6, Yoshihara teaches the optical film according to claim 1, wherein the second resin film (C) is a cellulose ester resin film ([0161]-[0166], specifically, [0165]).
Regarding Claim 7, Yoshihara teaches the optical film according to claim 1, wherein the adhesive layer (B) includes polyvinyl alcohol (polyvinyl alcohol adhesive; [0278], [0280]
Regarding Claim 8, Yoshihara teaches the optical film according to claim 1, wherein the first resin film (A) and the second resin film (C) are the same films ([0161]-[0166], specifically, [0165]).
Regarding Claim 9, Yoshihara teaches the optical film according to claim 1, wherein at least one of the first resin film (A) or the second resin film (C) has a hardcoat layer (hardcoat layer 21) on a surface opposite to the adhesive layer (B) ([0428]-[0429]; Fig. 2, and corresponding descriptions).
Regarding Claim 19, Yoshihara teaches the optical film according to claim 1, wherein the first resin film (A) and the second resin film (C) are constituted with the same resin material ([0067]-[0068], [0162], noting both the first resin film and the second resin film are made out of thermoplastic resins).
Regarding Claim 10, Yoshihara teaches a front panel of an image display apparatus ([0039], [0187]-[0191]), comprising: 
the optical film according to claim 1 (See Rejection of Claim 1 above).
Regarding Claim 11, Yoshihara teaches an image display apparatus ([0039], [0187]-[0191]) comprising: 
the front panel according to claim 10 (See Rejection of Claim 10 above); and 
an image display device ([0039], [0187]-[0191]).
Regarding Claim 12, Yoshihara teaches the image display apparatus according to claim 11, wherein the image display device is a liquid crystal display device ([0039], [0187]-[0191]
Regarding Claim 14, Yoshihara teaches the image display apparatus according to claim 11, wherein the image display device is an in-cell touch panel display device ([0046]-[0047], [0192]-[0194]).
Regarding Claim 15, Yoshihara teaches the image display apparatus according to claim 11, wherein the image display device is an on-cell touch panel display device ([0046]-[0047], [0192]-[0194]).
Regarding Claim 16, Yoshihara teaches a resistive film-type touch panel ([0046]-[0047], [0192]-[0194]) comprising: 
the front panel according to claim 10 (See Rejection of Claim 10 above).
Regarding Claim 17, Yoshihara teaches a capacitance-type touch panel ([0046]-[0047], [0192]-[0194]) comprising: 
the front panel according to claim 10 (See Rejection of Claim 10 above).
Regarding Claim 18, Yoshihara teaches a mirror with an image display function ([0044]), wherein the image display apparatus according to claim 11 is used (See Rejection of Claim 11 above).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara as applied to claim 11 above, and further in view of Sakai et al., US PG-Pub 2016/0026039, hereinafter Sakai.
Regarding Claim 13, Yoshihara teaches the image display apparatus according to claim 11. However, Yoshihara does not explicitly wherein the image display device is an organic electroluminescence display device.
Sakai teaches wherein the image display device is an organic electroluminescence display device (Sakai: [0313]).
Sakai: [0313]), thereby providing a more versatile display device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakahara et al., US PG-Pub 2017/0183463, teaches a polarizing plate with a plurality of resin based layers bonded by an adhesive layer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627